WELLFORD, Circuit Judge,
concurring.
I agree with the majority in this case that abstention under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), is not appropriate, and that the decision of the district court should be reversed and the matter remanded for expeditious treatment in view of the circumstances. I *683reach this conclusion, however, for somewhat different reasons herein set forth.
In Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), the Supreme Court held that a federal district court should ordinarily abstain from exercising its equitable power to enjoin a state criminal prosecution.1 Federal courts have uniformly evolved a three-part test for determining when abstention is justified due to the federalism concerns expressed in Younger. This court has recently listed the traditional elements for invoking Younger abstention: “(1) [TJhere is an ongoing or pending state proceeding, (2) the proceeding is criminal and (3) no unusual circumstances exist which would counsel against abstention, such as prosecution under a flagrantly unconstitutional statute, bad faith prosecution or an inability to raise the constitutional challenge in the state proceeding.” United States v. Anderson County, Tennessee, 705 F.2d 184, 188 (6th Cir.), cert. denied, — U.S. -, 104 S.Ct. 548, 78 L.Ed.2d 722 (1983).
The Supreme Court has also extended the applicability of Younger’s federalism concerns into the civil sphere. The Younger doctrine of abstention can now be applied “to noncriminal proceedings when important state interests are involved.” Middlesex County Ethics Committee v. Garden State Bar Association, 457 U.S. 423, 102 S.Ct. 2515, 73 L.Ed.2d 116 (1982); see also ADA-Cascade Watch Co. v. Cascade Resource Recovery, Inc., 720 F.2d 897, 902 (6th Cir.1983). For example, in Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977), the Court indicated that a state possessed sufficiently important interests in preserving the integrity of its court system’s contempt power. Thus Juidice held that federal courts should ordinarily abstain from hearing an affected state party’s complaint challenging the constitutionality of a state contempt statute. Id. at 334, 97 S.Ct. at 1216. And soon thereafter in Trainor v. Hernandez, 431 U.S. 434, 97 S.Ct. 1911, 52 L.Ed.2d 486 (1977), the Court indicated that a state also possessed sufficiently important interests in the property attachment power when the state was the plaintiff in an underlying suit charging welfare fraud. The Trainor Court did not explicitly extend its holding to the instant type of underlying private action involving the state attachment process. Yet the Trainor opinion was still critically viewed by dissenting Justices Brennan and Marshall as postponing “merely the formal announcement” that Younger could be applied in “civil suits generally.” 431 U.S. at 454, 97 S.Ct. at 1923 (1977) (Brennan, J., with Marshall, J., dissenting).
Since Trainor, the Court has continued to extend the applicability of Younger to other factual situations involving noncriminal state proceedings. See, e.g., Moore v. Sims, 442 U.S. 415, 99 S.Ct. 2371, 60 L.Ed.2d 994 (1979) (state-initiated civil suit to protect children by removing them from neglectful or abusive parents); Middlesex County Ethics Committee v. Garden State Bar Association, 457 U.S. 423, 102 S.Ct. 2515, 73 L.Ed.2d 116 (1982), (attorney discipline proceedings conducted by a committee appointed by state supreme court).
I nevertheless conclude that federal abstention is not justified under Younger and its progeny here. Even if I were to concede that important state interests are involved in the attachment process, these interests are clearly outweighed by the countervailing factor that the federal plaintiffs have no adequate state remedy in the unusual circumstances of the instant case.
In Lamb Enterprises, Inc. v. Kiroff, 549 F.2d 1052, 1058 (6th Cir.), cert. denied, 431 U.S. 968, 97 S.Ct. 2926, 53 L.Ed.2d 1064 (1977), this Court explained that “[t]he availability of adequate state remedies is a critical factor in determining whether extraordinary injunctive relief should issue *684from the federal court.” See also Louisville Area Inter-Faith Committee v. Nottingham Liquors, Ltd., 542 F.2d 652, 653 (6th Cir.1976).2
In Trainor, the Supreme Court also emphasized the importance of adequate state remedies under Younger:
Dismissal of the federal suit “naturally presupposes the opportunity to raise and have timely decided by a competent state tribunal the federal issues involved.” Gibson v. Berryhill, 411 U.S. 564, 577 [93 S.Ct. 1689, 1697, 36 L.Ed.2d 488] (1973). “The policy of equitable restraint ... is founded on the premise that ordinarily a pending state prosecution provides the accused a fair and sufficient opportunity for vindication of federal constitutional rights.” Kugler v. Helfant, 421 U.S. 117, 124 [95 S.Ct. 1524, 1531, 44 L.Ed.2d 15] (1975).
431 U.S. at 441, 97 S.Ct. at 1917. Thus, as this court recognized in United States v. Anderson County, the lack of adequate state remedies for a federal plaintiff constitutes one of the “unusual circumstances” under the third prong of the Younger test that militates against federal court abstention. 705 F.2d at 188.
Here the Traughbers have no state appeal as of right to challenge the constitutionality of the summary attachment of their real estate interests and business. This is because the state judge has refused to certify his decision upholding the attachment as a final order or allow an interlocutory appeal. It is unclear from the record in the federal case whether they have been allowed to develop their constitutional arguments before the state court, and it has been eighteen months since their property was attached. The federal district court simply assumed the adequacy of appeal after a final decision was reached in the underlying tort case. Its opinion alternatively pointed to the adequacy of bringing an extraordinary appeal under Rule 10 of the Tennessee Rules of Appellate Procedure.
The remedy of a state appeal after the tort trial is inadequate here and thus cannot justify Younger abstention. The Traughbers allege irreparable harm to their livelihood as real estate operators due to the alleged summary and unjustified attachment of their business property in an otherwise unrelated tort case. Unlike the classic Younger situation, the plaintiffs’ claim against the process of attachment cannot serve as a defense in the tort trial on appeal. The attachment issue is thus entirely ancillary to disposition of the underlying cause of action, and not contingent upon its outcome. In similar situations, the Supreme Court has not even deemed it proper to confront the federalism concerns of Younger. The two best examples of the Court’s position are Lynch v. Household Finance Corp., 405 U.S. 538, 92 S.Ct. 1113, 31 L.Ed.2d 424 (1972), and Fuentes v. Shevin, 407 U.S. 67, 92 S.Ct. 1983, 32 L.Ed.2d 556 (1972).3
In Lynch, the wages of the federal plaintiff were first garnished in a state court suit alleging her nonpayment of a promissory note. She filed a § 1983 suit alleging deprivation of due process in the summary garnishment. The district court specifically ruled that acceptance of federal jurisdiction over her § 1983 complaint would substantially interfere with the progress of the underlying nonpayment suit. Lynch, 318 F.Supp. 1111, 1115 (1970) (“the interference *685with existing creditors’ suit would probably be substantial”). The district court also appeared to suggest that the underlying suit provided “an adequate state forum.” Id. The Supreme Court noted the district court’s emphasis on the existence of uncompleted proceedings in the underlying state suit. 405 U.S. at 554, 92 S.Ct. at 1123. Yet the Court refused to accept the adequacy of appeal after the underlying proceedings were completed. Rather than invoking the Younger abstention doctrine, the Supreme Court concluded that the federal courts should exercise jurisdiction over the § 1983 claim. Id. at 556, 92 S.Ct. at 1124.
In Fuentes the underlying state action also proved not to bar federal plaintiffs’ suit. Household goods of the Fuentes plaintiffs were replevied before judgment in state court suits for nonpayment of installment contracts. In their § 1983 suits plaintiffs alleged deprivation of procedural due process from the summary pre-judgment replevin of the household goods. The district courts exercised jurisdiction over the cases, upholding the constitutionality of the state replevin statutes. The Supreme Court acknowledged that the federal plaintiffs had brought their § 1983 suit without pursuing possible remedies in the underlying state suit for nonpayment. 407 U.S. at 71, 92 S.Ct. at 1989. Yet the Court showed no hesitation in affirming that the § 1983 complaints exhibited a proper jurisdictional foundation for challenge to the constitutionality of the state laws in federal court. Id.
Rather than invoking abstention under Younger, the Supreme Court specifically distinguished the Fuentes situation from Younger. The Court noted that, in contrast to the classic Younger situation, the Fuentes suits for federal equitable relief would not interfere with pending or future court proceedings in the underlying state suit:
Neither Mrs. Puentes nor the appellants in No. 5138 sought an injunction against any pending or future court proceedings as such. Compare Younger v. Harris, 401 U.S. 37 [91 S.Ct. 746, 27 L.Ed.2d 669]. Rather, they challenged only the summary extra-judicial process of prejudgment seizure of property to which they had already been subjected. 407 U.S. at 71 n. 3 [92 S.Ct. at 1989 n. 3] (emphasis added).
Like Fuentes, the instant case features a situation where the federal plaintiff’s § 1983 suit is ancillary to and thus will not enjoin the uncompleted proceedings in the underlying state case.4
Trainor v. Hernandez, 431 U.S. 434, 97 S.Ct. 1911, 52 L.Ed.2d 486 (1977), reinforces Lynch and Fuentes and also establishes that an extraordinary state appeal in the circumstances here does not alternatively supply an adequate state remedy. Similar to the Lynch and Fuentes federal plaintiffs, the federal plaintiffs filed a Section 1983 claim in federal court without pursuing any remedy or responsive action in the state courts.5 Rather than dismissing the case under Younger, the Court actually remanded the case back to the district court for determination of “whether the Illinois attachment procedure provides a debtor with an appropriate forum in which *686to challenge the constitutionality” of the attachment action. Trainor, 431 U.S. at 466-67, 97 S.Ct. at 1929-30 (Stevens, J., dissenting).
Upon remand the district court held that the Illinois attachment procedure failed to provide an adequate remedy for a constitutional complaint alleging deprivation of procedural due process. Hernandez v. Finley, 471 F.Supp. 516, 518-20 (N.D.Ill.1978). It also held that various discretionary appeal routes under Illinois law “do not provide plaintiffs with a meaningful opportunity to appeal any adverse ruling.” Id. at 520. This is authority for my conclusion that the appeal route under Tennessee’s Rule 10 for extraordinary appeals is inadequate due to its discretionary nature. See State v. Willoughby, 594 S.W.2d 388 (Tenn. 1980); and Dearborne v. State, 575 S.W.2d 259 (Tenn.1978).
Federal courts should provide a forum for potential relief when the state remedy is discretionary and thus uncertain for claims that state attachment procedures allow the seizure of property without supplying federal constitutional protections. See Tully v. Griffin, Inc., 429 U.S. 68, 73-77, 97 S.Ct. 219, 222-224, 50 L.Ed.2d 227 (1976); Gibson v. Berryhill, 411 U.S. 564, 577, 93 S.Ct. 1689, 1697, 36 L.Ed.2d 488 (1973). Cf. Kenner v. Morris, 600 F.2d 22, 24 (6th Cir.1979) (Younger abstention appropriate when state remedies certain and adequate). Unusual circumstances then exist in this case which counsel against abstention. There is an uncertain and speculative state remedy, and despite diligent efforts by plaintiffs, no state forum has been afforded them within a reasonable time to hear their serious constitutional challenges against the Tennessee law and the particular procedure in this case. It is also unclear whether there is actually a pending state proceeding which involves directly the validity of the Tennessee attachment procedure instituted against the Traughbers.
Since there has been no reasonable and timely opportunity afforded plaintiffs-appellants to raise in a state tribunal the important federal constitutional issues involved, abstention is inappropriate. There has been, despite appellants’ efforts, no “fair and sufficient opportunity for vindication of [the] federal constitutional rights” of the Traughbers. Trainor v. Hernandez, 431 U.S. 434, 441, 97 S.Ct. 1911, 1917, 52 L.Ed.2d 486 (1977), quoting Kugler v. Helfant, 421 U.S. 117, 124, 95 S.Ct. 1524, 1531, 44 L.Ed.2d 15 (1975).
I would also agree with my colleagues that abstention is not appropriate under Railroad Commission of Texas v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643, 85 L.Ed. 971 (1941).

. The Federal Anti-Injunction Act, 28 U.S.C. § 2283, bars most federal injunctive interference with state judicial proceedings. A § 1983 claim, however, has been construed as an exception not proscribed by the Anti-Injunction Act. Mitchum v. Foster, 407 U.S. 225, 92 S.Ct. 2151, 32 L.Ed.2d 705 (1972).


. These two Sixth Circuit cases — Nottingham and Lamb —provide basis for doubt as to whether the Younger rationale can be defeated on the grounds that important enough state interests are not implicated in this civil controversy. This court essentially held in very broad language that important enough state interests were implicated in those underlying civil controversies. Nottingham, 542 F.2d at 654, and Lamb, 549 F.2d at 1056. But see majority opinion of Krupansky, J., supra.


. In Lynch and Fuentes the Court was confronted by apparently impoverished debtors with pleas for constitutional protection from the summary legal action of creditors. In the present case an allegedly impoverished party is using state law to tie up the assets of another party without posting any bond. We believe that the federal courts should be equally open to the plea for constitutional protection in both situations.


. It is thus debatable whether the first prong of the Younger abstention test requiring a "pending” state action is even met here. The federal suit challenging the constitutionality of the attachment process will not interfere with any “pending” state action on the attachment dispute, which is the only issue in federal court. See Trainor, 431 U.S. at 446 n. 9, 97 S.Ct. at 1919 n. 9. The Trainor plaintiffs had actually proceeded immediately to federal court even though the attachment notification provided a court date for plaintiffs’ opportunity to challenge its validity. Id. In the instant case, no such state proceeding on the attachment is pending. Plaintiffs have been unable to obtain relief for a year and a half from the attachment without any trial on the underlying tort claim, which is pending.


. The Supreme Court noted that "[a]ppellees never filed an answer either to the attachment or to the underlying complaint. They did not seek a prompt hearing, nor did they attempt to quash the attachment on the ground that the procedures surrounding its issuance rendered it and the Act unconstitutional.” Trainor, 431 U.S. at 437-38, 97 S.Ct. at 1914-15.